MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be                                 Dec 04 2018, 8:22 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Brooklyn, Indiana                                        Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

J.K.,                                                    December 4, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-JV-1702
        v.                                               Appeal from the Hamilton
                                                         Superior Court
State of Indiana,                                        The Honorable Steven R. Nation,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         29D01-1806-JD-799



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018                Page 1 of 22
                                              Case Summary

[1]   J.K., a minor, appeals his adjudication as a delinquent for an act that would be

      considered intimidation if committed by an adult, a Level 6 felony. We affirm.


                                                     Issues

[2]   J.K. makes several arguments on appeal, which we consolidate and restate as

      follows:


              I. Whether there was sufficient evidence to adjudicate J.K. as a
                 delinquent for an act that would be considered intimidation if
                 committed by an adult, a Level 6 felony.


              II. Whether the juvenile court erred in detaining J.K. during the
                  pendency of the action.


              III.Whether the juvenile court erred in committing J.K. to the
                  Department of Correction for ninety days as a result of his
                  adjudication.


                                                     Facts

[3]   J.K. was a sixteen-year-old student at Carmel High School. During the 2017-

      2018 school year, J.K.’s English teacher was A.H. (“Ms. H.”). In his first

      quarter, J.K.’s grades were “high Bs.” Tr. Vol. II p. 36. In his second quarter,

      J.K.’s grades slipped slightly as he turned in assignments late and sometimes

      not at all. On at least one occasion in the second quarter, Ms. H. approached

      J.K. about his failure to timely complete his assignments. J.K. did not seem

      “super concerned” when Ms. H. approached him. Id. at 37. At the end of the

      third quarter, J.K.’s grades were around a C or a C+.
      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 2 of 22
[4]   At the end of the third quarter, J.K. approached Ms. H. and asked her to

      change his grade from a C+ to a B+. Ms. H. declined to do so. Thereafter,

      J.K began acting very strangely toward Ms. H. and would not speak to her in

      class. When J.K. had a question, he would “just write it down on a piece of

      paper and hand it to [Ms. H.].” Id. at 48. Ms. H. ultimately referred J.K. to the

      school counselor because J.K. would not speak to her. By the end of the fourth

      quarter, J.K. was failing Ms. H.’s English class.


[5]   J.K. again later approached Ms. H. and was upset that Ms. H. was “failing

      him.” Id. at 38. On the Friday before his fourth quarter final exams, J.K. came

      into Ms. H.’s classroom and asked Ms. H. if she “want[ed him] to fail?” Id.

      Ms. H. responded that she did not want J.K. to fail, but that Ms. H. wanted

      J.K. to turn in his assignments on time so he could pass. J.K. then stormed out

      of the classroom.


[6]   A few days later, on May 30, 2018, J.K. again approached Ms. H. in her

      classroom to return a book he borrowed during the school year. After J.K. left

      the classroom, Ms. H. noticed that there was a large envelope sticking out of

      the book J.K. had just placed on her desk. Ms. H. opened the envelope and

      found a typed letter. The typed letter included the following:


              [Ms. H.,] I want you to do me a favor and not grade my writing
              in this letter to you. This letter will explain how I feel about you.
              You have been a fine teacher. As a person you are amazing. I
              really like you as a person but I hate you as a teacher. A small
              piece of advice please quit your job because I know you will
              make more money in other jobs. If I had my own company I

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 3 of 22
        would hire you and pay minimum 100K. Teaching is not your
        thing. Remember this is what I think about you not others. I did
        not like you as a teacher since the beginning of third quarter.
        Being honest you are the best “teacher” I had in my schooling
        career. I forgot my middle school English teacher’s names but I
        will never forget you in my life. The reason I won’t forget you is
        because you made into my death list. Don’t worry there are only
        3 people and you are the last person. You are the only teacher I
        have been mad at my entire life.


                                             *****


        Like I don’t know if you treat each student differently like idk
        because I am brown and have [sic] Indian accent you hate me or
        something. And like you like students who had similar taste as
        you like music or movies. I really don’t know if you treat your
        student differently or not. Like for some reason I have never
        been so mad at a teacher in my life like I have been at you.
        Again you are the best as a person. I act different in front of my
        other teachers. Like I don’t even ask a single question in my
        fashion class and like won’t even talk to my teacher.


                                               *****


        I think you won’t get like this kind of letters at the end of the year
        but I am really sorry for how I behaved in the class. I was like
        super mad at u on friday like I wished something really bad
        should happen to you. I actually prayed to god something bad
        should happen to you but unfortunately something happened in
        the westfield middle school and I came to know your kids go
        there. I was f***ing mad at you. I was preparing a contract like
        how to destroy your life by the time I am 35. I told to my friends
        and they said if I give that to you I will be in huge trouble. I
        don’t know if you hate me or not but I hate you as a f***ing
        teacher. But as a person you are f***ing amazing. You are cool

Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 4 of 22
        and you have so much like sooooooo much patience. You never
        get mad at us and your just amazing as a person. Idk if u hate
        me for my skin colour or something but I don’t like to be brown.


                                             *****


        And you are the only teacher in my life that send [sic] me to a
        f***ing counselor, when my counselor was talking to me I was
        like thing [sic] about like this is stupid and I felt like one of those
        goth or those weirdos who cut them self. I felt very
        uncomfortable. Please do me a favor don’t report me to the
        counselor that will just make you look like a jerk. This [sic] my
        feeling and I was totally honest with you. I was not like one of
        those people who will say you are the best teacher I had in my
        life and say bull s***. I am sorry if I had any grammar mistakes.
        I could have said this in person but I thought that u hate my
        accent and it is annoying to hear it. Hope you understand. Idk if
        this is your number [Ms. H.’s phone number] but if I want to talk
        in the future I will give you a call. If that is not yours at least I
        am able to reach you with this number [Ms. H. husband’s phone
        number]. Please don’t go and report this if you have any
        questions just talk to me. If not goodbye for rest of your life.
        Wait I forgot to say that one of my goals in my life is to like get
        revenge on you. The only thing I hate is your profession so I
        might just be after that. You are a great person. Just talk to me if
        you got any questions. This is my number [**********]. Thanks
        so much for talking your time to read this bulls*** letter.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 5 of 22
      Appellant’s App. Vol. II pp. 22-23. 1 The handwritten portion of the note

      finished with: “from the most hated student of yours” and was signed by J.K.

      Id. at 23. 2


[7]   After reading the letter, Ms. H. reported it to her mentor teacher. Ms. H. and

      her mentor teacher then discussed the letter with the assistant principal, Toby

      Steele. After reading the letter, Steele went to find J.K. and questioned him

      about the letter. J.K. indicated that he wrote the letter and intended Ms. H. to

      read it. J.K. hoped that Ms. H. would “see [the letter], read it, and then

      ultimately talk to [J.K.] about it.” Tr. Vol. II p. 53. Steele also attempted to

      determine the other names on J.K.’s alleged “death list.” Id. at 55.


[8]   J.K. informed Steele that he first became upset with Ms. H. on May 17, 2018,

      and the next morning, J.K. created the “contract” that J.K. mentioned in his

      letter to Ms. H. Ms. H. had no knowledge of this contract until days later when

      she received J.K.’s letter. J.K. admitted he wrote the contract outlining his

      plans to “ruin” Ms. H., but intended to destroy the contract after one of J.K.’s

      classmates saw the contract and told J.K. he would get in trouble if someone

      found the contract. Id. at 53. J.K. had not yet destroyed the contract, and




      1
          All grammar, spelling, punctuation, and errors in the original.
      2
       The reference to Ms. H.’s phone number in the letter was correct. Ms. H.’s husband’s phone number was
      wrong by one digit.

      Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018             Page 6 of 22
       Steele found it in J.K.’s bookbag. J.K. claimed that he never intended Ms. H.

       to receive the contract.


[9]    The contract was handwritten and made statements as follows: “[b]y the time I

       am 35 which is September 16, 2036. If I don’t destroy your life personal,

       [professionally] and social, I will give up all my net worth to you.” Appellant’s

       App. Vol. II p. 24 (all spelling, grammar, and punctuation in the original). The

       contract’s aims included: “destroy[ing]” Ms. H.’s relationship with her “family

       parents, husband, kids,” “[Ms. H.’s] job, identify. . . ,” “friends . . . , [and]

       place in society.” Id. J.K. listed “8 ways to destroy a person” which included

       “fame,” “smartness,” “power,” “emotion,” “strengths,” “money,” “morality,”

       and “death.” Id. The contract stated, “the only way you can break the contract

       is public apology so the rest of the world can see it. And public be humiliated .

       . . .” Id.


[10]   J.K. was taken into custody on May 30, 2018, and placed in secure detention.

       The State alleged J.K. was delinquent for committing an act that would be

       intimidation if committed by an adult, a Level 6 felony under Indiana Code

       Sections 34-45-2-1(a)(2) and 35-45-2-1(b)(1)(B) (“Count I”), and for committing

       an act that would be intimidation if committed by an adult, a Level 6 felony,

       under Indiana Code Sections 35-42-2-1(a)(1) and 35-45-2-1(b)(1)(A) (“Count

       II”).


[11]   The juvenile court held a detention hearing on June 1, 2018. At the detention

       hearing, the juvenile court noted its receipt of J.K.’s preliminary inquiry report


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 7 of 22
       and J.K.’s juvenile detention report. J.K.’s lawyer stated that J.K. wished to

       remain at home with his father and that J.K.’s father would “ensure that the

       child remain[ed] appropriately supervised during the course and pendency” of

       the proceedings. Id. at 6. J.K. is a first-time offender.


[12]   The juvenile court ordered that detaining J.K. during the proceeding was

       “essential to protect the community from the child.” Id. at 8. On June 18,

       2018, the juvenile court held the detention review hearing. Testimony at the

       review hearing indicated that, prior to detention, J.K. lived with his father, and

       J.K.’s mother was in India. J.K.’s father worked approximately two and one-

       half miles from home. J.K.’s father testified at the hearing that he would take

       measures to ensure that J.K. was properly supervised if released from detention.

       Specifically, J.K.’s father offered to install security cameras in his home to

       watch his son during the day while J.K.’s father was at work. In the alternative,

       J.K.’s father stated that he would try to work from home so that he could

       maintain supervision over J.K.; however, J.K.’s father had not asked his

       employer about that option. J.K.’s father also stated he would disconnect the

       phone and internet in the home so J.K. would not have access to it.


[13]   At the conclusion of the detention review hearing, J.K.’s attorney asked that

       J.K. be released to his father’s care and custody. The juvenile court ordered

       that J.K. remain in detention. The juvenile court stated:


               Having read the risk assessment and having read the letter
               attached to the Juvenile Detention Report, I’m concerned about
               many things, but primarily the fact that your client is denying any

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 8 of 22
               intent to intimidate or instill fear in his teacher by writing this
               letter causes this Court grave concern about your client’s thinking
               and judgment. So at this time he’ll be remanded back to secure
               detention.


       Id. at 20.


[14]   The juvenile court conducted the fact finding hearing on July 3, 2018. At the

       fact finding hearing, Ms. H. testified regarding the events that took place when

       she received the letter. Ms. H. testified that she was “terrified,” “shaking,” and

       “really, really scared.” Id. at 41.


[15]   The juvenile court found that the State had proven beyond a reasonable doubt

       that J.K. committed Count I, an act which would be intimidation if committed

       by an adult, a Level 6 felony. Accordingly, the juvenile court entered an

       adjudication for delinquency. The probation department recommended that

       J.K. be placed on formal probation for twelve months, with possible early

       release after nine months, if all special conditions were completed and fees were

       paid. The probation department also recommended that J.K. be placed in

       secure detention for ninety days with the detention suspended, followed by

       electronic house arrest for sixty days, followed by thirty days on parental house

       arrest. Finally, the probation department recommended that J.K. follow the

       recommendations of the psychological evaluation, complete thirty hours of

       community service work, and have no contact with Ms. H. or her family.


[16]   The State moved for a commitment of wardship to the Department of

       Correction (“DOC”). The juvenile court concluded:

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 9 of 22
               Any reasonable person reading this letter, and I believe the
               evidence bears out that [J.K] absolutely intended for [Ms. H.] to
               be put in fear by the reading of that letter. And to the extent that
               [J.K.] did not believe that, that demonstrates to this Court that
               there is a severe deficit in his thinking under these circumstances
               . . . . This was a communication that required research on his
               part, deliberateness on his part, aforethought on his part, and it
               included not only [Ms. H.], but her children, her husband, and
               was written under the umbrella of revenge.


       Tr. Vol. II pp. 81-82. The juvenile court went on to conclude:


               The Court is further concerned that this letter does refer to a
               contract. Petitioner’s Exhibit 2. And in this contract one of the
               ways expressed to destroy a person is by death, leaving it to [Ms.
               H.] to decide whether or not or based upon her compliance with
               [J.K.’s] demands [J.K.] would have that inflicted upon her. The
               only escape is for her to apologize for what she has done to [J.K.]
               through public humiliation. The Court finds this to be just very
               disturbing as to [J.K.’s] mental health, and I am not believing
               that the Juvenile can be rehabilitated safely within the
               community. The Court certainly is well aware that among the
               dispositional alternatives available to the Court that the
               legislature provided a broad array of dispositional alternatives, so
               that the Court in appropriate cases can determine the best
               rehabilitation for a juvenile, keeping in mind the best interest of
               the juvenile and the safety of the community.


       Id. at 82.



[17]   The juvenile court determined that it was in the best interest of J.K. and the

       public for J.K. to become a ward of the DOC because:



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 10 of 22
               it will allow [J.K.] to receive treatment for mental health issues
               that are clearly revealed in this situation within a secure setting
               that will preserve the safety of the community and impress upon
               [J.K.] as well the criminal nature of his actions, and an
               understanding that this is an action that cannot be repeated.


       Id. Finally, the juvenile court found that “[J.K.’s] expression that [the way] for

       him to help himself is by telling other people what he has done falls woefully

       short in what this Court would envision is necessary for him to rehabilitate his

       thinking and understand the nature of his situation.” Id. at 83. Specifically,

       when asked if J.K. believed his letter was alarming, J.K. stated:


               Yes, sir. But I would like to say two things. One, thanks for her
               family because she had to put up with that and because of her
               family and what they’ve done, I have changed. Second, I can’t
               say sorry because I learned you can’t say sorry, but you can
               prove to a person how you can be sorry to physical actions. So
               the only way I can prove my sorry is going to other people and
               telling what I have done.


       Id. at 73. At the end of the proceeding, the State moved to dismiss Count II.

       The juvenile court granted wardship of J.K. to the DOC for a period not to

       exceed ninety days.


                                                    Analysis

                                         A. Sufficiency of the Evidence

[18]   J.K. argues that the evidence was insufficient because the State failed to prove

       beyond a reasonable doubt that J.K. threatened Ms. H. and failed to prove

       beyond a reasonable doubt that J.K. intended to place Ms. H. in fear through

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 11 of 22
       the letter. In addition, J.K. argues that, because he was a young teenager with

       external pressures and stressors related to his grades, he was not capable of

       realizing that his words would be perceived as threats. 3


[19]   When reviewing the sufficiency of the evidence in a juvenile adjudication, “we

       do not reweigh the evidence or judge witness credibility.” B.T.E. v. State, 108
N.E.3d 322, 326 (Ind. 2018) (citing K.S. v. State, 849 N.E.2d 538, 543 (Ind.

       2006)). “We consider only the evidence favorable to the judgment and the

       reasonable inferences supporting it.” Id. “We will affirm a juvenile-

       delinquency adjudication if a reasonable trier of fact could conclude the

       defendant was guilty beyond a reasonable doubt.” Id. (citing Moran v. State, 622
N.E.2d 157, 159 (Ind. 1993)).


[20]   Indiana Code Section 35-45-2-1 provides:


                (a) A person who communicates a threat to another person, with
                the intent


                                                        *****


                       (2) that the other person be placed in fear of retaliation for
                a prior lawful act . . .


                                                        *****




       3
         We appreciate the stressors that a teenager might feel when faced with the prospect of telling a parent about
       a bad grade; however, we find that the juvenile court took this consideration into account because J.K. was
       adjudicated a delinquent and did not face charges in criminal court.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018                  Page 12 of 22
               commits intimidation, a Class A misdemeanor.


       The offense is a Level 6 felony if the person to whom the threat is

       communicated “is an employee of a school or school corporation . . . .” Ind.

       Code § 35-45-2-1(b)(1)(B)(iii). J.K.’s offense would be considered intimidation

       if committed by an adult, a Level 6 felony, because Ms. H. was his teacher at an

       Indiana public school.


[21]   The statute defines “threat” as the following:


               “Threat” means an expression, by words or action, of an
               intention to:


                       (1) unlawfully injure the person threatened or another
                       person, or damage property;


                       (2) unlawfully subject a person to physical confinement or
                       restraint;


                       (3) commit a crime;


                       (4) unlawfully withhold official action, or cause such
                       withholding;


                       (5) unlawfully withhold testimony or information with
                       respect to another person’s legal claim or defense, except
                       for a reasonable claim or witness fees or expenses;


                       (6) expose the person threatened to hatred, contempt,
                       disgrace, or ridicule;



       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 13 of 22
                         (7) falsely harm the credit or business reputation of the
                         person threatened; or


                         (8) cause the evacuation of a dwelling, a building, another
                         structure, or a vehicle.


       Ind. Code § 35-45-2-1(d).



[22]   First, we disagree with J.K. that he did not communicate a “threat” as defined

       in Indiana Code Section 35-45-2-1(d). J.K. told Ms. H. that she was on his

       death list. Although J.K. now contends that the “death list” reference came

       from a television show, this was not communicated in the letter and there is no

       indication in reading the letter this is the case. Second, J.K. explicitly stated

       that he wanted to “get revenge” on Ms. H. Appellant’s App. Vol. II p. 34. This

       court finds irrelevant, even if true, that J.K. later attempted to add a caveat to

       his threat that he “might” only be out to cost Ms. H. her job. Id. The references

       to “death” and “revenge” are sufficient to meet the statute’s requirement and

       constitute threats. Id. at 33-34. We decline to address J.K.’s contention that

       other statements in the letter are not threats. The State presented sufficient

       evidence for the juvenile court to find J.K. threatened Ms. H. 4




       4
         Because we find that the juvenile court had sufficient evidence to find intimidation based upon just the letter
       itself, we do not address J.K.’s argument that “not only had J.K. not communicated the contract to his
       teacher he did not intend to communicate the contract.” Appellant’s Br. p. 20.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018                    Page 14 of 22
[23]   Second, there was sufficient evidence that J.K. intended to place Ms. H. in fear.

       J.K. made clear in the letter that he knew how to contact Ms. H.—if not by Ms.

       H.’s phone number, then by her husband’s number. In addition, J.K.’s

       reference to “revenge” could reasonably lead a fact finder to conclude that J.K.

       intended to place Ms. H. in fear of some action by J.K. Ms. H. also indicated

       that she was actually in fear. She stated:


               I kind of thought that he was maybe even going to go into an
               apology because of how he had acted previously, but then it got
               really, really scary. He said he had a death list, he said I was on
               it. Then on the second page is when I really started to get scared
               when he mentioned the school shooting with [sic] both of my
               children attend Noblesville so that really, really freaked me out.
               Then he started to say he hated me, he wanted to get revenge on
               me. It was scary. And then at the end he had my husband and
               I’s [sic] phone numbers both in there and I didn’t know how he
               got those.


       Tr. Vol. II p. 40.


[24]   J.K.’s letter also instructs Ms. H. not to tell anyone about the letter—which

       indicates that J.K. understood the likelihood that Ms. H. would report this letter

       to law enforcement officials. J.K.’s psychological evaluation indicated J.K.’s

       intent to place Ms. H. in fear. J.K. stated he desired to get a reaction out of Ms.

       H. and wanted Ms. H. to talk to J.K. about the letter. The evidence clearly

       supports the fact that J.K. knew this letter would place Ms. H. in fear and he,

       indeed, did place Ms. H. in fear.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 15 of 22
[25]   J.K. cites Brewington v. State to support his argument that, so long as J.K. was

       not communicating a “true threat,” his speech should be constitutionally

       protected. Appellant’s Br. p. 35. The Brewington court held that “true threats

       under Indiana law include two elements: (1) that the speaker intended his

       communications to put his targets in fear for their safety; and (2) that the

       communications were likely to actually cause fear in a reasonable person

       similarly situated to the target.” Brewington v. State, 7 N.E.3d 946, 964 (Ind.

       2014). As in Brewington, we find that there is more than “ample evidence on

       both points” as discussed above. Id.


[26]   We also agree with the Brewington court that “[f]ear for one’s reputation is often

       the price of being a public figure, or of involvement in public issues. But fear

       for one’s safety is not.” Id. (emphasis supplied). We do not believe that J.K.’s

       statements—specifically regarding revenge—are entitled to constitutional

       protection. J.K.’s arguments attempt to minimize the gravity of the situation.

       Because J.K. was communicating a true threat, his speech is not

       constitutionally protected speech.


[27]   We also reject J.K.’s argument that, perhaps, he was simply responding to a

       perceived racial bias against him. The State presented significant evidence that

       J.K.’s anger towards Ms. H. derived from his poor grades. The psychological

       evaluation of J.K. also indicated that “[t]he following Tuesday at school [J.K.]

       was reminded of his anger [towards Ms. H.] when talking with a classmate who

       mentioned his own poor grade in the same English class. Emotions were

       stirred as he remembered his intense anger the week prior and a wish that his

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 16 of 22
       teacher would experience ‘something bad.’” Appellant’s App. Vol. II p. 44.

       The evidence, thus, supports the conclusion that J.K. was responding to a poor

       grade and not a perceived bias against him.


[28]   J.K. threatened his teacher because he did not get what he wanted—a changed

       grade. We find there was sufficient evidence for the juvenile court to adjudicate

       J.K. as a delinquent for an act that would be considered intimidation if

       committed by an adult, a Level 6 felony.


                                                    B. Detention

[29]   J.K. also contends that the juvenile court abused its discretion in detaining J.K.

       during the pendency of the action. J.K. was detained for approximately one

       month prior to his adjudication. The juvenile court stated it detained J.K.

       because J.K. did not acknowledge that he intended to place Ms. H. in fear by

       writing the letter.


[30]   J.K. cites C.T.S. to support his argument. See C.T.S. v. State, 781 N.E.2d 1193,

       1198 (Ind. Ct. App. 2003), trans. denied. In C.T.S., as J.K. explains, “this Court

       held that it was an abuse of discretion for a court to hold a child during the

       pendency of the proceeding where the parents gave assurances that they would

       go to great lengths so that C.T.S. could be released to their own care while the

       proceedings were pending.” Appellant’s Br. p. 42. C.T.S. is distinguishable

       from this case. In C.T.S., both parents lived in the home with the minor, and it

       appeared C.T.S.’s mother had already employed a nanny to supervise C.T.S.

       during the day. See C.T.S., 781 N.E.2d at 1198. Here, J.K.’s mother was in


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 17 of 22
       India, and J.K.’s father worked full time. Although J.K.’s father did

       acknowledge that he was willing to take additional measures to ensure he could

       supervise J.K. regularly, J.K.’s father had not yet inquired about the leave of

       absence at his place of employment, and the security cameras he offered to use

       to supervise J.K. remotely were not yet in place. We find the cases

       distinguishable on these facts alone.


[31]   Regardless, the State argues that this point is moot, and we agree. While there

       may be some level of public interest in this case, it does not overcome the

       mootness. See In re F.S., 53 N.E.3d 582, 590 (Ind. Ct. App. 2016) (“Indiana

       courts have long recognized that a moot case may nevertheless be decided on its

       merits under an exception to the general rule when the case involves questions

       of ‘great public interest’” which “typically contain issues likely to recur.”)

       (citing C.T.S., 781 N.E.2d at 1198). “Issues that are likely to recur generally

       fall within the public interest exception.” C.T.S., 781 N.E.2d at 1198 (citing

       R.A. v. State, 770 N.E.2d 376, 378 (Ind. Ct. App. 2002)). J.K.’s situation is very

       unique and is not likely to occur again. Therefore, we decline to address J.K.’s

       argument on this point as it is moot.


                                                   C. Disposition

[32]   J.K. argues that the juvenile court abused its discretion when it granted

       wardship of J.K. to the DOC for ninety days. “The juvenile court has

       discretion in choosing the disposition for a juvenile adjudicated delinquent.”

       D.E. v. State, 962 N.E.2d 94, 96 (Ind. Ct. App. 2011) (citing L.L. v. State, 774
N.E.2d 554, 556 (Ind. Ct. App. 2002), reh’g denied). “The discretion is subject
       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 18 of 22
       to the statutory considerations of the welfare of the child, the safety of the

       community, and the policy of favoring the least harsh disposition.” Id. “We

       may overturn [J.K.’s] disposition order only if the court abused its discretion.”

       Id. “An abuse of discretion occurs when the juvenile court’s judgment is clearly

       against the logic and effect of the facts and circumstances before it, or the

       reasonable, probable, and actual deductions to be drawn therefrom.” Id.


[33]   Indiana Code Section 31-37-18-6 states:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


                       (1) is:


                            (A)in the least restrictive (most family like) and most
                               appropriate setting available; and


                            (B) close to the parents’ home, consistent with the best
                                interest and special needs of the child;


                       (2) least interferes with family autonomy;


                       (3) is least disruptive of family life;


                       (4) imposes the least restraint on the freedom of the child
                           and the child’s parent, guardian, or custodian; and


                       (5) provides a reasonable opportunity for participation by
                           the child’s parent, guardian, or custodian.


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 19 of 22
[34]   J.K. argues that his placement was an abuse of discretion because of the

       evidence that: (1) J.K. is a “good student” who had an “uncharacteristic fall in

       grades and wrote a harsh letter to his teacher”; (2) J.K. “does not fit the mold”

       of a child who requires the harshest dispositional alternative; (3) J.K. “had

       never been in trouble before”; and (4) J.K.’s offense would have been a Class A

       misdemeanor if he had written the letter to anyone but his teacher. Appellant’s

       Br. p. 51.


[35]   Our court addressed a similar argument in J.B. v. State. While J.B. had a history

       of delinquency unlike J.K., J.B. made a similar argument regarding the “least

       restrictive means.” 849 N.E.2d 714, 717 (Ind. Ct. App. 2006). A panel of our

       court noted the following:


               This argument, however, fails to consider the portion of the
               statute we have emphasized above—that the trial court is only
               required to consider the least restrictive placement if that
               placement comports with the safety needs of the community and
               the child’s best interests. I.C. § 31-37-18-6. We conclude that the
               trial court did not abuse its discretion by committing J.B. to the
               DOC because the less-restrictive placement suggested by J.B.
               would have fallen short of meeting the community’s safety needs.


       Id. at 717-18. So too, here, does J.K.’s argument fall short. The juvenile court

       is only required to consider the least restrictive placement if the juvenile court

       determines that the least restrictive placement is consistent with the safety of the

       community. The juvenile court did not believe that to be the case here. The

       mere fact that there were less restrictive placement options available to the

       juvenile court does not entitle J.K. to relief.

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 20 of 22
[36]   Here, the juvenile court placed J.K. in the DOC so that J.K. could participate in

       ongoing mental health treatment and to ensure that it would be clear to J.K. he

       could not repeat such conduct. We find this to be consistent with the goal that,

       “[w]hen a juvenile is found to be delinquent, a program is attempted to deter

       him from going further in that direction in the hope that he can straighten out

       his life before the stigma of criminal conviction and the resultant detriment to

       society is realized.” D.E., 962 N.E.2d at 97 (citing Jordan v. State, 512 N.E.2d
407, 408-09 (Ind. 1987)).


[37]   In R.A. v. State, a panel of our court found that the trial court abused its

       discretion when it granted wardship to the DOC for a juvenile who had been

       adjudicated delinquent for committing an act that would constitute public

       indecency and who had attempted suicide during the pendency of the

       proceeding. 936 N.E.2d 1289, 1289 (Ind. Ct. App. 2010). In reversing the

       juvenile court’s placement to the DOC, our court noted that “[s]everal mental

       health experts testified that placement in a secure residential treatment facility

       would be in R.A.’s best interests and consistent with the safety of the

       community.” Id. at 1291. There was testimony from several mental health

       professionals that R.A.’s “social and emotional issues have been significantly

       impaired by several disorders, including one that is on the autism spectrum;

       generalized anxiety disorder; and attention deficit hyperactivity disorder.” Id.

       at 1290 (internal citations omitted). There was no such testimony in this case

       that would warrant a finding that the juvenile court abused its discretion in

       sending J.K. to the DOC.


       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 21 of 22
[38]   We emphasize our supreme court’s conclusion that “[t]he nature of the juvenile

       process is rehabilitation and aid to the juvenile to direct his behavior so that he

       will not later become a criminal.” Jordan v. State, 512 N.E.2d 407, 408-09 (Ind.

       1987), reh’g denied, 516 N.E.2d 1054 (1087). While we believe not every

       juvenile court may have reached the same result, namely, that the DOC was the

       best placement for J.K. based on the circumstances, this is not our inquiry.

       Instead, we focus on whether this juvenile court, with its broad discretion,

       abused that discretion. We find that the juvenile court here did not abuse its

       discretion in committing J.K. to the DOC for ninety days based on the record

       before it.


                                                  Conclusion

[39]   For the foregoing reasons, we find that the juvenile court had sufficient

       evidence to adjudicate J.K. as a delinquent for an act that would be considered

       intimidation if committed by an adult, a Level 6 felony. We decline to address

       whether the juvenile court abused its discretion in detaining J.K., as this issue is

       moot. Finally, we find that the juvenile court did not abuse its discretion in

       committing J.K. to the DOC for ninety days. We affirm.


[40]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-1702| December 4, 2018   Page 22 of 22